                 Case 2:20-cv-01196-JCC Document 38 Filed 11/19/20 Page 1 of 1




                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   JESSE G. COOPER, et al.,                               CASE NO. C20-1196-JCC
10                             Plaintiffs,                  ORDER
11          v.

12   WHATCOM COUNTY, et al.,

13                             Defendants.
14

15          This matter comes before the Court on a stipulated motion to substitute counsel for
16   Defendant Adam Miller (Dkt. No. 32). Having considered the motion and the relevant record, the
17   Court hereby GRANTS the motion.
18          Local Civil Rule 83.2(b)(1) provides that attorneys will generally be permitted to
19   withdraw provided they comply with the procedural requirements imposed by the Local Rules
20   and they withdraw at least 60 days prior to the discovery cutoff. The motion complies with these
21   requirements. Accordingly, the Court GRANTS the motion to substitute counsel.
22          DATED this 19th day of November 2020.




                                                         A
23

24

25
                                                         John C. Coughenour
26                                                       UNITED STATES DISTRICT JUDGE

     ORDER
     C20-1196-JCC
     PAGE - 1
